Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 358 Dated Monday, March 9, 2015 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FVU7 [] 100% 1.800% [] Fixed 3.000% MONTHLY 09/15/2024 04/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
